FILED
                             NOT FOR PUBLICATION                            JUL 25 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



NORMA RICO RANGEL,                               Nos. 09-72009
                                                      10-70264
               Petitioner,
                                                 Agency No. A095-306-440
  v.

ERIC H. HOLDER, Jr., Attorney General,           MEMORANDUM *

               Respondent.



                       On Petitions for Review of Orders of the
                           Board of Immigration Appeals

                             Submitted July 17, 2012**

Before:        SCHROEDER, THOMAS, and SILVERMAN, Circuit Judges.

       In these consolidated petitions for review, Norma Rico Rangel, native and

citizen of Mexico, petitions for review of the Board of Immigration Appeals’

(“BIA”) orders denying her motions to reopen and reconsider. We have

jurisdiction under 8 U.S.C. § 1252. We review for abuse of discretion the denial of


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
a motion to reopen or reconsider, and review de novo due process claims.

Iturribarria v. INS, 321 F.3d 889, 894 (9th Cir. 2003). We deny the petition for

review in No. 10-70264, and dismiss the petition for review in No. 09-72009.

      The BIA did not abuse its discretion in denying Rico Rangel’s motion to

reconsider for failure to establish prejudice from the alleged ineffective assistance

of her former counsel. See id. at 899 (requiring prejudice to prevail in a due

process claim).

      In light of our disposition, we dismiss the petition for review concerning the

underlying motion to reopen as moot.

      In No. 09-72009: PETITION FOR REVIEW DISMISSED.

      In No. 10-70264: PETITION FOR REVIEW DENIED.




                                           2                                     09-72009